Citation Nr: 0917481	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-14 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for hypertensive vascular 
disease.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel




INTRODUCTION

The Veteran had active service from June 1980 to December 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in July 2008 and 
October 2008, at which time the Board remanded the matter for 
additional development.  The requested development has been 
completed, and the claim is properly before the Board for 
appellate consideration.



FINDINGS OF FACT

The competent and probative medical evidence preponderates 
against a finding that the Veteran's hypertension is due to 
any incident or event in active service, and hypertension is 
not shown to have been manifested either in service or within 
one year after separation from service.



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, 
nor may hypertension, as a chronic cardiovascular disease, be 
presumed to have been incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, No. 07-1209 (S. Ct. April 21, 2009).

In June 2004 and December 2008 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the January 2005 rating 
decision, April 2006 SOC, July 2008 SSOC, and April 2009 SSOC 
explained the basis for the RO's action, and the SOC and 
SSOCs provided him with additional 60-day periods to submit 
more evidence.  It appears that all obtainable evidence 
identified by the Veteran relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.

Moreover, the claimant has not demonstrated any prejudicial 
or harmful error in VA's notice, and any presumption of error 
as to the first element of VCAA notice has been rebutted in 
this case.  See Sanders, supra.

In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in the December 2008 letter which 
VA sent to the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.


II.  Relevant Law, Factual Background, and Analysis

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303(a) (2008).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as hypertension, become manifest to a 
degree of 10 percent or more within one year after the date 
of separation from such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309(a).  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.

The STRs show that in June 1985 the Veteran's blood pressure 
was 168/112, and he denied a prior history of hypertension.  
The diagnosis was "rule out" hypertension.  At treatment 
the following day, the diagnosis was possible hypertension.  
At a January 1986 examination it was noted that the Veteran's 
blood pressure readings were 140/100 sitting, 110/70 
recumbent, and 130/98 standing.  In reporting his medical 
history at that time, he said he was not taking any 
medication and was in good health.  In February 1986, a 
three-day blood pressure check showed average readings of 
120/78 sitting, 114/82 recumbent, and 144/77 standing. 

In reporting his medical history for a September 1989 medical 
surveillance, the Veteran said he was in good health.  He 
checked a box indicating "don't know" as to whether he had 
high or low blood pressure, and denied taking any 
medications.  At the December 1990 service separation 
examination, he checked a "yes" box for high or low blood 
pressure.  He said he was not on any medication.  His blood 
pressure was 128/80, and there was no diagnosis of 
hypertension.

Post-service treatment records from the LBJ Tropical Medical 
Center do not show any treatment for hypertension.  In 
September 2007, a nurse from the LBJ Tropical Medical Center 
wrote that in February 1991 she had witnessed the Veteran 
taking oral medications such as Brocardia and Vasotec for 
high blood pressure and hypertension.

It was noted at May 2004 VAMC treatment that the Veteran had 
hypertension.  He was not hypertensive at that time, but was 
taking metoprolol and titrate to control blood pressure and 
pulse.  In August 2004 the Veteran's hypertension was 
described as active and under control.  

T.L., the Veteran's sister, wrote in a March 2005 letter that 
she had stayed with her brother from 1982 to 1984.  She 
continued that she witnessed his treatment at the Naval 
Dispensary at the Naval Air Station at Barber's Point, 
Hawaii, and that she knows he was taking oral medication for 
the treatment of hypertension and high blood pressure.

The Veteran wrote in a May 2005 letter that from around 1981 
to 1983 he was treated at the Naval Medical Dispensary at the 
Naval Air Station, Barber's Point, for high blood pressure 
and hypertension.  He wrote that a Navy doctor diagnosed him 
with these disorders and that he took medication for them.  
The Veteran also wrote that he took medication for high blood 
pressure and hypertension while stationed at Alameda, 
California, from 1984 to 1988 and while stationed at Treasure 
Island in San Francisco from 1988 to 1990.  

F.T. wrote in a May 2005 letter that he had served in the 
Navy, that he witnessed the Veteran's treatment for high 
blood pressure and hypertension while they were both 
stationed in Hawaii, and that he knows the Veteran was 
treated at the Naval Dispensary at Barber's Point for these 
disorders.  F.L.L. wrote in May 2005 that she married the 
Veteran in November 1989 and that at that time he was taking 
oral medications for high blood pressure and hypertension.  
Ms. L continued that when the Veteran left the Navy in 
December 1990 he was still taking oral medication for these 
disorders.

The Veteran received hypertension lifestyle education from VA 
in November 2005.

FT wrote another letter in December 2008 in which he stated 
that he had witnessed the Veteran's taking oral medication 
for hypertension while they were both stationed in Hawaii.  
In addition, Mr. T wrote that he was in the Veteran's room at 
a VAMC in San Diego before his triple bypass operation, and 
heard a cardiologist tell the Veteran that hypertension or 
high blood pressure come back to attack your system and cause 
heart problems, and that this why he had clogged arteries and 
veins.

Ms. L, the Veteran's wife, wrote in a January 2009 letter 
that the Veteran told her that he was treated for 
hypertension beginning in 1982.  In addition, Ms. L wrote 
that she drove the Veteran to his medical appointments during 
his active duty, and continues to do so, and that she 
witnessed him asking why his hypertension came back when it 
had been treated in service.

The Veteran underwent a VA examination for hypertension in 
March 2009.  He reported being unsure as to when he was first 
diagnosed with hypertension, but said he believed it was 
during his active service.  The VA examiner reviewed the 
Veteran's claims file, including blood pressure readings from 
the STRs and after service.  On examination, the Veteran's 
blood pressure was 208/112 sitting; 193/100 supine, with 
pulse of 82; and 186/102 upright, with pulse at 90.  The 
examiner diagnosed the Veteran with hypertension.  He noted 
that the Veteran's record contains no evidence of a diagnosis 
of hypertension during his active service.  The STRs showed 
that occasionally the Veteran's blood pressure was elevated, 
usually in response to circumstances associated with 
discomfort.  His blood pressure was elevated on January 18, 
1986, and was within normal limits on February 4, 5, and 7, 
1986.  The examiner rendered the opinion that the Veteran's 
coronary artery disease and current diagnosis of hypertension 
are not causally or etiologically related to his active 
military service.

We recognize the sincerity of the arguments advanced by the 
Veteran that his hypertension is service connected.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is 
true that the Veteran's lay statements may be competent to 
support a claim for service connection by supporting the 
occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 
3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  See also Robinson v. 
Shinseki, No. 2008-7096 (Fed. Cir. March 3, 2009) (confirming 
that, "in some cases, lay evidence will be competent and 
credible evidence of etiology").  However, hypertension 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.

While the Veteran, Mr. T, the Veteran's wife, the Veteran's 
sister, and the nurse from the LBJ Tropical Medical Center 
wrote or maintain that he was treated for hypertension during 
his active service or within a year of service, the medical 
evidence of record does not support this assertion.  He was 
closely observed for hypertension in February 1986, and the 
disorder was not found.  Although there are current 
statements to the effect that he was placed on blood pressure 
medicine in service, and he consistently denied taking 
medications when he completed medical history reports in 
service.  Thus, with all due respect for the present accounts 
as to events in service, the Board finds that the Veteran's 
contemporaneous reports in the STRs are more probative than 
his current recollection as to those events in the distant 
past.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994). 

In addition, there is no medical evidence of record that the 
Veteran was treated for or diagnosed with hypertension within 
a year after his leaving active service.  Finally, the March 
2009 VA examiner opined that the Veteran's coronary artery 
disease and current diagnosis of hypertension are not 
causally or etiologically related to his active military 
service.  Therefore, the Board finds that the evidence 
preponderates against the Veteran's claim of service 
connection for hypertension.

Because the evidence preponderates against the claim of 
service connection for hypertension, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for hypertension is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


